                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


UNITED STATES OF AMERICA,

                             Plaintiff,

v.                                                  CRIMINAL ACTION NO. 5:07-cr-00013

SIMERNON ROGERS,

                             Defendant.



                         MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Defendant’s pro-se Motion for Modification of an Imposed

Term of Imprisonment, Alternatively, Motion for Sentence Reduction, Pursuant to the ‘First Step

Act of 2018’ and 18 U.S.C. §§ 3582, 3553, 3661 (Document 67), the counseled Memorandum in

Support of Pro Se Motion for Modification of an Imposed Term of Imprisonment (Document 71),

and the Response of the United States to Memorandum of Defendant Regarding Eligibility for

Reduced Sentence Under First Step Act (Document 74).

       In addition to the parties’ briefing, the Court has reviewed and considered the original

Judgment and Commitment Order and Statement of Reasons, plea agreement, Presentence

Investigation Report, and the opinion issues on appeal. The Court has also considered the

applicable factors under 18 U.S.C. § 3553(a) and public safety.

       The First Step Act of 2018 (FSA) made certain provisions of the Fair Sentencing Act of

2010 retroactive. The Fair Sentencing Act reduced the disparity in the treatment of cocaine

powder and cocaine base, with the effect of increasing the quantity of cocaine base necessary to
trigger mandatory minimum sentences and reducing the sentencing ranges applicable under the

Sentencing Guidelines for many crack cocaine offenses. Section 404(b) of the 2018 FSA permits

courts to “impose a reduced sentence as if Sections 2 and 3 of the Fair Sentencing Act of 2010

were in effect at the time the covered offense was committed.” FIRST STEP ACT OF 2018, PL

115-391, December 21, 2018, 132 Stat 5194. Sentence reductions are not available if the sentence

was previously reduced under the Fair Sentencing Act or if a First Step Act reduction was

previously denied on the merits, and courts are not required to reduce any sentence even after

finding a defendant eligible for a reduction. First Step Act § 404(c). The First Step Act does not

specify the statutory mechanism for imposing reduced sentences. Judge Faber recently applied

18 U.S.C. § 3582(c)(1)(B), which permits courts to “modify an imposed term of imprisonment to

the extent otherwise expressly permitted by statute” and found that no plenary resentencing hearing

is required. United States v. Banks, No. CR 1:07-00157, 2019 WL 2221620, at *4 (S.D.W. Va.

May 22, 2019) (Faber, J.). This Court adopts the same procedure.

       The Defendant, Simernon Rogers, asserts that he is eligible for a sentence reduction. He

argues that he has served more than the now-applicable Guideline range and seeks a sentence of

time served, to be followed by a reduced four-year term of supervised release. The United States

concurs that he is eligible for a reduction to a time-served sentence and a four-year term of

supervised release. Mr. Rogers waives any right to be present at a sentencing hearing in the

interest of expediting review of his motion.

       Mr. Rogers pled guilty to distribution of 50 grams or more of cocaine base in violation of

21 U.S.C. § 841(a)(1). At the time of his conviction and sentencing, he was subject to a statutory

sentencing range of ten years to life, followed by a mandatory minimum of five years of supervised


                                                2
release. The sentencing court found that the drug quantity attributable to Mr. Rogers was 55.8

grams of cocaine base. At the time of his sentencing, that corresponded to a base offense level of

30, reduced to 27 following application of a three-level reduction for acceptance of responsibility.

He was in Criminal History Category V, with a Guideline range of 120 to 150 months of

imprisonment. On May 5, 2008, he was sentenced to 132 months of imprisonment, to be followed

by a five-year term of supervised release. On March 1, 2012, the Court granted a motion to reduce

sentence pursuant to 18 U.S.C. § 382(c)(2) based on a reduction in the applicable sentencing

guideline, applied a four-level reduction, and reduced Mr. Rogers’ sentence to the mandatory

minimum of 120 months.

       Under current law, the statutory sentencing range for the drug quantity Mr. Rogers was

charged with is five to forty years, followed by a term of supervised release of at least four years.

The 55.8 grams of cocaine base attributed to Mr. Rogers now corresponds to a base offense level

of 24, reduced by the acceptance of responsibility to 21. With a Criminal History Category of V,

that results in a guideline range of 70 to 87 months.

       The Court finds that a sentence reduction to time served, followed by four years of

supervised release, is appropriate in this case. Mr. Rogers has served in excess of the top of the

newly applicable guideline range and has a current scheduled release date of July 12, 2019. The

Court finds this sentence sufficient, yet not greater than necessary, to accomplish the goals of

sentencing set forth in 18 U.S.C. § 3553(a) and to effectuate the purposes of the FSA and the Fair

Sentencing Act of 2010.

       Having considered Mr. Rogers original and amended guideline ranges, the original

sentencing materials, as well as the applicable sentencing factors, the Court ORDERS that the


                                                 3
Defendant’s pro-se Motion for Modification of an Imposed Term of Imprisonment, Alternatively,

Motion for Sentence Reduction, Pursuant to the ‘First Step Act of 2018’ and 18 U.S.C. §§ 3582,

3553, 3661 (Document 67) and the counseled Memorandum in Support of Pro Se Motion for

Modification of an Imposed Term of Imprisonment (Document 71) be GRANTED and that the

Defendant’s sentence be REDUCED to TIME SERVED, to be followed by four years of

supervised release under the terms and conditions originally orders. The Court further ORDERS

that the Defendant’s release date be calculated within SEVEN (7) days of the entry of this Order.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:          June 21, 2019




                                                 4
